United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CLEVELAND HOPKINS AIRPORT,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1461
Issued: February 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2006 appellant filed a timely appeal from a May 19, 2006 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative who affirmed the denial
of her claim for wage loss for the period September 10, 2004 to January 8, 2005. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
September 10, 2004 to January 8, 2005.
FACTUAL HISTORY
On August 15, 2004 appellant, a 45-year-old transportation security screener, filed a
traumatic injury claim alleging that on that date she injured her right shoulder while lifting bins

overhead.1 The Office accepted the claim for aggravation of preexisitng right shoulder
acromioclavicular (AC) degenerative joint disease.
On August 12, 2004 the employing establishment issued a notice of proposed removal on
the grounds of dereliction of duty on July 20, 2004. By letter dated September 7, 2004, the
employing establishment finalized the proposed removal effective September 9, 2004.2
On September 28, 2004 the Office received a work status report by Dr. Thomas
Anderson, a treating Board-certified orthopedic surgeon, who diagnosed a right shoulder AC
joint sprain and indicated that appellant was disabled from work for the period September 15 to
December 1, 2004. On October 1, 2004 the employing establishment received Dr. Anderson’s
September 7, 2004 response to its limited-duty assignment letter. Dr. Anderson indicated that
appellant was capable of working with restrictions.
In an October 21, 2004 work status report, Dr. Anderson stated that appellant would be
out of work for “four months after second surgery.” He indicated that she would be out of work
for a year. Dr. Anderson indicated that appellant required arthroscopic excision of the distal
clavicle surgery for both shoulders. He noted that appellant had been terminated from her
employment.
In a report dated November 18, 2004, Dr. Sheldon Kaffen, a second opinion Boardcertified orthopedic surgeon, diagnosed aggravated right AC degenerative joint disease. He
concluded that appellant was capable of working with restrictions. Dr. Kaffen noted that
appellant was not capable of performing the duties of the position she held when she injured her
left shoulder, but was capable of performing the duties of the light-duty position she held at the
time she injured her right shoulder. In a November 12, 2004 work capacity evaluation (Form
OWCP-5c), he listed the applicable work restrictions.
On December 14, 2004 appellant filed a claim for compensation (Form CA-7) for the
period September 10, 2004 to January 8, 2005.
By decision dated January 3, 2005, the Office denied appellant’s claim for wage-loss
compensation.3
In a letter dated January 7, 2005, appellant requested an oral hearing before an Office
hearing representative, which was held on March 22, 2006.

1

This was assigned file number 09-2050819. The record contains evidence that appellant had filed a prior claim
for a left shoulder injury which was assigned file number 09-2033619. The Office accepted that she sustained a
right rotator cuff tear. Following her left shoulder injury, appellant returned to work with restrictions on
December 26, 2003. On February 23, 2005 the Office doubled the two claims with 09-2033619 as the master file
number.
2

Appellant was terminated from the employing establishment effective September 13, 2004.

3

The Board notes that the Office subsequently approved appellant’s claim for wage loss for the period January 12
to May 14, 2005. On May 6, 2005 the Office placed appellant on the periodic rolls for temporary total disability
effective May 15, 2005.

2

By decision dated May 19, 2006, the Office hearing representative affirmed the denial of
appellant’s claim for wage-loss compensation.
LEGAL PRECEDENT
As used in the Federal Employees’ Compensation Act,4 the term “disability” means
incapacity, because of an employment injury, to earn the wages that the employee was receiving
at the time of injury.5 Disability is, thus, not synonymous with physical impairment which may
or may not result in an incapacity to earn wages.6 An employee who has a physical impairment
causally related to her federal employment, but who nonetheless has the capacity to earn the
wages she was receiving at the time of injury, has no disability and is not entitled to
compensation for loss of wage-earning capacity.7 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in her employment, she is entitled to
compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s). The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Office accepted appellant’s claim for aggravation of preexisting right shoulder AC
degenerative joint disease. At the time of her August 15, 2004 employment injury, the record
reflects that appellant was performing light-duty work as a result of a prior employment injury.
The employing establishment terminated her for cause effective September 13, 2004. The Office
found that the medical evidence of record was insufficient to establish that appellant was totally
disabled due to her accepted condition for the period in question.
The evidence relevant to the issue of appellant’s disability includes reports from
Dr. Anderson, a treating Board-certified orthopedic surgeon. In a work status report received on
September 28, 2004, Dr. Anderson diagnosed a right shoulder AC joint sprain and indicated that
appellant was disabled from work for the period September 15 to December 1, 2004. On
4

5 U.S.C. §§ 8101-8193.

5

Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796 (2003); 20 C.F.R. § 10.5(f).

6

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

Merle J. Marceau, 53 ECAB 197 (2001).

8

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

October 21, 2004 he noted that appellant required surgery, would be unable to work for “four
months after second surgery” and that she would be out of work for a year. However, none of
the reports submitted by Dr. Anderson contained any opinion explaining why appellant’s
accepted employment injury prevented her from performing the duties of the light-duty position
she was working on the dates listed.9 He did not explain how her accepted condition had
changed such that surgery was warranted. The reports merely state conclusions without
discussion of how appellant became disabled for the period in question. There also is no clear
indication that any time lost from work was due to treatment of her accepted condition.
Moreover, Dr. Anderson indicated in response to an inquiry from the employing establishment
that appellant was capable of working a light-duty position with restrictions.
The record also contains a November 18, 2004 report and a November 12, 2004 work
capacity evaluation form by Dr. Kaffen, a second opinion Board-certified orthopedic surgeon.
He also found that appellant was capable of performing light-duty work. Dr. Kaffen did not
address whether appellant was disabled from working for the period in question. Thus, these
reports are insufficient to meet her burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation or
upon appellant’s belief that there is a causal relationship between her condition and her
employment.10 She failed to submit sufficient medical evidence in this case and, therefore, has
failed to discharge her burden of proof.
The Board finds that the medical evidence to establish that appellant’s employmentrelated right shoulder AC degenerative joint disease caused disability for the period
September 10, 2004 to January 8, 2005. Therefore, she is not entitled to compensation for total
disability for this period.
CONCLUSION
The Board finds that appellant has failed to establish that she is entitled to wage-loss
compensation for total disability during the period September 10, 2004 through January 8, 2005
due to her August 15, 2004 employment injury.

9

See Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005); Michael E. Smith,
50 ECAB 313 (1999) (the issue of whether a claimant’s disability is related to an accepted condition is a medical
question which must be established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that conclusion with
sound medical reasoning).
10

Patricia J. Glenn, 53 ECAB 159 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2006 be affirmed.
Issued: February 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

